Citation Nr: 0507669	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  04-37 674	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 due to 
treatment by VA from December 2003 to January 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from June 1940 to 
July 1945.  He died in January 2004.  The appellant is the 
veteran's widow.  

This case originally comes before the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  VA is also required to notify a 
claimant of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A review of the file reveals that there is no letter from VA 
to the appellant discussing the "duty to notify" provisions 
of the VCAA with respect to the issue of entitlement to 
service connection for the cause of the veteran's death.  
Consequently, there is no notice to the appellant of the 
division of responsibilities between her and VA in obtaining 
evidence relevant to the claim for service connection for the 
cause of the veteran's death and there is no notification of 
the evidence needed to substantiate the claim.  Id.  


On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Court) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
held that the regulation giving the Board direct authority to 
cure a procedural defect in an appeal by providing the 
claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the issue of 
entitlement to service connection for the cause of the 
veteran's death to the RO because the record does not show 
that the appellant was provided adequate notice under the 
VCAA and the Board is without authority to do so.  

In short, because it is the view of the Court that VA has not 
completely fulfilled its obligations under the VCAA, it would 
potentially be prejudicial to the appellant if the Board were 
to proceed with a decision at this time.  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, the Board is no 
longer in a position to remedy the procedural deficiency on 
its own.  

The Board also notes that although there is a May 2004 VA 
physician's opinion on file addressing whether the veteran's 
death was caused by VA fault under the applicable provisions 
of 38 U.S.C.A. § 1151 (West 2002), the opinion does not 
address whether the veteran's death was caused by an event 
not reasonably foreseeable, which is an alternative criterion 
for an allowance under 
38 U.S.C.A. § 1151.  

Based on the above, this case is being remanded for the 
following actions:  

1.  The RO must provide notice, 
consistent with the requirements of 
section 5103(a), § 3.159(b), and 
Quartuccio, that informs the appellant 
of any information and evidence not of 
record (1) that is necessary to 
substantiate the claim for service 
connection for the cause of the 
veteran's death, (2) that VA will seek 
to provide, and (3) that the appellant 
is expected to provide.  

2.  The RO must request that the 
appellant provide the names, addresses 
and approximate dates of treatment for 
any additional health care providers, 
including VA, who may possess additional 
records pertinent to her claims for 
service connection for the cause of the 
veteran's death and entitlement to 
Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 
38 U.S.C. § 1151.  After obtaining any 
necessary authorization from the 
appellant for the release of any private 
medical records, the RO should obtain 
and associate with the file all records 
that are not currently on file.

3.  If the RO is unsuccessful in 
obtaining any such records identified by 
the appellant, it should inform the 
appellant and her representative of this 
and request them to provide a copy of 
the outstanding medical records if 
possible.

4.  After the above have been completed, 
the RO should arrange for review of the 
veteran's claims file by the VA 
physician who provided the opinion in 
May 2004, if available, and request 
that, after review of the file, a 
written statement be provided addressing 
whether anoxic brain damage was 
reasonably foreseeable from treatment 
received at VA from December 2003 to 
January 2004.  The physician must 
provide supporting rationale for any 
opinion, which must be associated with 
the claims file.  If the VA physician 
who provided the May 2004 opinion is 
unavailable, the RO must arrange for 
review of the veteran's claims file by 
another health care professional with 
appropriate expertise, who must provide 
a written opinion on whether the anoxic 
brain damage was reasonably foreseeable 
from treatment received at VA from 
December 2003 to January 2004.  The new 
reviewer must provide a supporting 
rationale for any opinion, which must be 
associated with the claims file.   

5.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all 
required developmental actions have been 
conducted and completed in full.  The RO 
should then readjudicate the appellant's 
claims of entitlement to service 
connection for the cause of the 
veteran's death and entitlement to DIC 
under the provisions of 38 U.S.C. 
§ 1151.  If the issues continue to be 
denied, the RO should provide the 
appellant and her representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 71 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112). 



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


